DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-20 allowed.
3.	The closest relevant art is Aery (2014/0020561 A1) wherein Aery teaches an air filtering system (see Fig. 3, paragraph 0082) comprising: a main system which comprises a main body having an air inlet (unlabeled but see air inlet flow (205) in Fig. 3), an air flow cover (165) having an air outlet (210), and a primary filtering core (20c) replacably disposed in said main body, wherein the air flow cover (165) is detachably coupled at said main body to form a basic air filtering mode for filtering air from the air inlet to the air outlet (210) through the primary filtering core (20c); and at least a filtering module (20b & top 20c, paragraph 0083) detachably coupled between said main body and said air flow cover (210) to form an advanced air filtering mode, wherein the filtering module comprises a secondary filtering core (20b) arranged for filtering the air after passing through said primary filtering core (bottom 20c) and before existing said air outlet (210).  Aery teaches the air filtering system comprising a connection structure (see 390 in Fig. 13) which comprises a first connector (500) provided at said first edge rim (425), a second connector (second 500 in Fig. 13), a third connector (third 500 in Fig. 13), and a fourth connector (fourth 500 in Fig. 13), wherein at basic air filtering mode, the connectors (500) are detachably and rotatably (see rotatable direction 505 in Fig. 13) coupled with each other to detachably couple to the main body (see paragraphs 0094-0100).  Aery teaches the air filtering system comprising a first air passage (see air inlet arrow 205 at the bottom in Fig. 3) communicating with air inlet, a receiving cavity for receiving the filtering core (20c bottom) therein, and a second air passage (see outlet arrow 205 on the top in Fig. 3) communicating with air outlet (210), such that the air is guided to flow from the first air passage to the second air passage through receiving cavity for being filtered by the filtering core (see air flow arrow 205 through 20c, 20b and 20c in Fig. 3).  Aery teaches a first partition wall (50 in Figs. 4 & 5) provided between first air passage and receiving cavity, a second partition wall (80) provided between receiving cavity and second air passage, a plurality of first vent holes spacedly formed at said first partition wall (50) for communicating between said first air passage and said receiving cavity, and a plurality of second vent holes spacedly formed at second partition wall (80) for communicating between the receiving cavity and the second air passage, wherein each of said first partition wall (50) and second partition wall (80) has a hollow shape that first partition wall (50) and second partition wall (80) are coaxially aligned with each other (see Fig. 5), wherein the air passage communicating with the filter modules (20c, 20b & 20c) which are stacked and connected with each other (paragraphs 0084-0086).  Aery teaches the main body having a casing defining air inlet at a bottom thereof, a motor (190 in Figs. 2 & 3) received in casing, and a fan impeller (210) being powered by said motor, wherein the primary filtering core (20c bottom), the motor (190), and said fan impeller (210) are sequentially arranged from bottom to top of the casing (paragraph 0088).
Aery teaches a segmented stackable filter assembly comprises a plurality of filter segments stackable end-to-end for varying filtration capacity of the stackable filter assembly.
4.	Claims 4-20 of this instant patent application differ from the disclosure of Aery in that disclose an air filtering system comprising at least a filtering module comprising: a secondary filtering core arranged for filtering the air after passing through said primary filtering core and before exiting said air outlet, so that intake air is arranged to sequentially pass through said primary filter core and said secondary filter core and is filtered at least twice before exiting said air outlet, wherein at the basic air filtering mode, the second connector and the fourth connector are detachably and rotatably coupled with each other to detachably couple said air flow cover at said main body, wherein at said advanced air filtering mode, the first connector and the second connector are detachably and rotatably coupled with each other to detachably couple the housing at the main body while the third connector and the fourth connector are detachably and rotatably coupled with each other to detachably couple the housing at the air flow cover.
Applicant’s air filtering system is operated to form the basic air filtering mode and the advanced air filtering mode. In the basic air filtering mode, only the primary filtering core is utilized, whereas in the advanced air filtering mode, both the primary filtering core and the secondary filtering core are utilized in such a manner that air will sequentially pass through the primary filtering core and the secondary filtering core before being discharged through the air outlet.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 10, 2022